Citation Nr: 0006378	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a back and hip 
disorder on a direct basis or secondary to a foot disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1969.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that his current foot disorder is etiologically related to 
his period of active service.

2.  The veteran has not presented competent medical evidence 
linking his back and hip disorders to service or any service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a back 
and hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that while he was in basic training, he 
was performing an exercise called a "buddy carry" during 
which he had to lift and carry the heaviest soldier in his 
company.  The veteran reports that he injured his back during 
this exercise.  He has also stated that the Army gave him 
special shoes because he had a foot condition while he was on 
active duty.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Although the veteran's service medical records refer 
repeatedly to narcolepsy, the Board has reviewed the 
pertinent records and there is no mention of the veteran's 
feet, with the exception of some notes dated in July 1968, at 
which time the veteran reported that his feet burned when he 
had to march.  The record shows that he appeared to have 
metatarsalgia, and the military examiner recommended that 
metatarsal bars should be added to his boots at that time.  
Although he stated that the veteran had flat feet at that 
time, he recommended that the veteran be returned to duty.  
Moreover, the veteran's service medical records make no 
reference whatsoever to back or hip problems.

Medical notes from the Brown & Williamson Corporation, where 
the veteran was employed for many years, show that the 
veteran injured his back and arm in September 1974, after his 
period of active service.  Harold M. Kramer, M.D., has stated 
that the veteran was involved in an automobile accident in 
September 1974 and he subsequently developed severe left neck 
and shoulder pain and pain in his lower back.  Furthermore, 
the notes from Brown & Williamson also show that the veteran 
suffered an injury to his back in March 1974 during an 
accident in the company's cafeteria.

Medical records dated from April 1998 to December 1998 show 
that the veteran was treated for plantar keratoses, but the 
examiner did not indicate that this condition was 
etiologically related to the veteran's period of active 
service.  In fact, no competent medical evidence associated 
with the claims file indicates that there is a nexus between 
the veteran's current foot disorder and his period of active 
service.  Because the veteran has not submitted a nexus 
opinion between his foot disorder and his period of active 
service, his claim is not well grounded.  Moreover, there is 
no medical evidence that he has a back and hip disorder 
resulting from service or is linked with any service-
connected disability.  Thus, his claim of entitlement to 
service connection for a back and his disorder is also not 
well grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for 
glaucoma.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

A well-grounded claim not having been submitted, service 
connection for a foot disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a back and hip disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

